 Case 4:19-cr-00009-GKF Document 29 Filed in USDC ND/OK on 02/15/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                             )
                                                      )
                        Plaintiff,                    )
                                                      ) Case No. 19-CR-00009-GKF
v.                                                    )
                                                      )
HONGJIN TAN,                                          )
                                                      )
                        Defendant.                    )

                      MOTION FOR GENERAL PROTECTIVE ORDER

             The United States of America, by and through its attorneys, R. Trent Shores, United

     States Attorney for the Northern District of Oklahoma, and Joel-lyn A. McCormick,

     Assistant United States Attorney, moves the Court to enter a General Protective Order for

     all discovery and investigative materials.   In support, the government states as follows:

             1.    The undersigned Assistant United States Attorney has consulted with defense

     counsel, Ryan Ray, and he objects to the government’s motion.

             2.    On January 16, 2019, a federal Grand Jury returned an Indictment alleging

     crimes involving purported Trade Secret Information (TSI) owned by Company A.         (Dkt.

     #18).

             3.    To protect Company A and their proprietary interests, the government is

     taking steps to ensure materials classified by Company A as TSI are clearly designated.

     In our preparation of discovery, we are working with Company A to identify and segregate

     items classified by Company A as TSI. The government’s reliance on Company A to
Case 4:19-cr-00009-GKF Document 29 Filed in USDC ND/OK on 02/15/19 Page 2 of 4




identify TSI materials is necessary because Company A is in the best position to determine

what Company A considers to be TSI. A definition provided by Judge Posner:

       “A trade secret is really just a piece of information (such as a customer list,
       or a method of production, or a secret formula for a soft drink) that the holder
       tries to keep secret by executing confidentiality agreements with employees
       and others and by hiding the information from outsiders by means of fences,
       safes, encryption, and other means of concealment, so that the only way the
       secret can be unmasked is by a breach of contract or a tort.” ConFold Pac.
       v. Polaris Indus., 433 F.3d 952, 959 (7th Cir. 2006) (Posner, J.) (citations
       omitted).

       4.     The government’s initial discovery will include non-TSI.

       5.     However, out of precaution, the government seeks a General Discovery

Protective Order that: (1) recognizes the possibility TSI documents might inadvertently be

included in the initial production; and (2) sets forth the procedures to be followed should

such inadvertent disclosures be identified.

       6.     The government anticipates seeking a separate Trade-Secret-Specific

Protective Order pursuant to 18 U.S.C. § 1835 to cover items containing TSI.

       7.     Accordingly, the government requests that the Court order the parties to

comply with the procedure as follows, should they learn the government has inadvertently

produced TSI:

              a.     The party identifying the inadvertent disclosure of TSI shall

immediately notify the opposing party; and

              b.     Upon such notification, defense counsel shall immediately (1) destroy

all copies of such information, and (2) notify the government whether the information has

been provided to any third parties, identify any such third parties to the government, and


                                              2
Case 4:19-cr-00009-GKF Document 29 Filed in USDC ND/OK on 02/15/19 Page 3 of 4




instruct any such third parties to destroy their copies of the information. The government

shall then re-produce such information to defense counsel pursuant to the Trade Secret

Specific Protective Order, unless otherwise authorized by the Court.

       8.     Fed. R. Crim. P. 16(d)(1) provides that the Court may Afor good cause, deny,

restrict or defer discovery or inspection, or grant other appropriate relief.@ Fed. R. Crim. P.

16(d)(1). The Supreme Court has noted that the courts may use protective orders to restrict

the use of materials produced in discovery. Where appropriate, a trial court can and should

place a defendant and his attorney under enforceable orders against unwarranted disclosure

of the materials which they may be entitled to inspect.      Alderman v. United States, 394

U.S. 165, 185 (1969).

       WHEREFORE, the United States respectfully requests that the Court enter a

General Protective Order for all documents provided to the defendant including, but not

limited to, grand jury transcripts, written reports, and other documents which may

inadvertently include TSI requiring the parties to comply as set forth above.

                                           R. TRENT SHORES
                                           UNITED STATES ATTORNEY


                                           By      /s/ Joel-lyn A. McCormick
                                                   Joel-lyn A. McCormick, OBA #18240
                                                   Assistant United States Attorney
                                                   110 West 7th Street, Suite 300
                                                   Tulsa, OK 74119-1013
                                                   918/382-2700




                                              3
Case 4:19-cr-00009-GKF Document 29 Filed in USDC ND/OK on 02/15/19 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of February 2019, I electronically transmitted
the foregoing document to the Clerk of the Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants:

       Ryan A. Ray, Esq.
       Rar@nwcjlaw.com
       Attorney for Defendant


                                                 /s/ Joel-lyn A. McCormick
                                                 Joel-lyn A. McCormick
                                                 Assistant United States Attorney




                                             4
